Citation Nr: 1312663	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  07-10 003A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for paroxysmal atrial fibrillation.
 
2.  Entitlement to a rating in excess of 10 percent for tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
N. Holtz, Associate Counsel


INTRODUCTION
 
The Veteran had active duty service from October 1965 to August 1967.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for heart disease, and continued a 10 percent rating for tinnitus.
 
The Board has recharacterized the issue of entitlement to service connection for heart disease as one for new and material evidence to reopen a claim for service connection for paroxysmal atrial fibrillation, for reasons discussed in the decision below.  
 
The Veteran testified at a videoconference hearing in January 2013; a transcript of that hearing is associated with the Veteran's Virtual VA record.  The Board has reviewed relevant records in the Virtual VA paperless claims processing system in conjunction with this adjudication.
 
The issue of entitlement to service connection for paroxysmal atrial fibrillation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  At the Veteran's January 2013 hearing, prior to the promulgation of a decision in the appeal, the appellant submitted a written request to withdraw his appeal regarding the issue of entitlement to a rating in excess of 10 percent for tinnitus.
 
2.  In a February 2003 rating decision, VA denied entitlement to service connection for paroxysmal atrial fibrillation. 
 
3.  Evidence associated with the record since the February 2003 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for paroxysmal atrial fibrillation.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for withdrawal of an appeal by the appellant with respect to the issue of entitlement to a rating in excess of 10 percent for tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).
 
2.  The February 2003 rating decision that denied service connection for paroxysmal atrial fibrillation is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).
 
3.  New and material evidence has been received to reopen the claim of entitlement to service connection for paroxysmal atrial fibrillation.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156 (2012).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Withdrawn Claim
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the present case, the Veteran withdrew his appeal with respect to the issue of entitlement to a rating in excess of 10 percent for tinnitus by submitting a written withdrawal request in January 2013, prior to his videoconference hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is dismissed.
 
VA's Duties to Notify and Assist
 
The evidence currently of record is sufficient to substantiate reopening his claim for entitlement to service connection for paroxysmal atrial fibrillation.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2012) or 38 C.F.R. § 3.159 (2012).
 
New and Material Claim
 
Although the RO has treated the Veteran's appeal for a heart disorder as an original claim for service connection, the claim should have been addressed as one of new and material evidence.  In general, rating decisions that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The RO denied the Veteran's original claim for service connection for paroxysmal atrial fibrillation in February 2003.  The Veteran did not appeal this decision, and it became final.  38 C.F.R. § 20.1103.
 
Although the Veteran subsequently filed a claim for service connection for "heart disease" secondary to posttraumatic stress disorder (PTSD), the issue must be treated as a new and material evidence claim.  Through his testimony the Veteran made clear that the heart disorder for which he seeks service connection is paroxysmal atrial fibrillation.  Thus, he is seeking service connection for the same disability that was previously denied service connection.  The fact that he presently seeks entitlement to service connection as secondary to PTSD, as opposed to his previous claim for service connection based on herbicide exposure, does not alter this fact.  A separate theory in support of a claim for a particular benefit is not equivalent to a separate claim, and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (holding that reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).
 
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 
 
To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).
 
The Veteran is seeking to reopen a claim for service connection.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
 
Relevant to the present inquiry, a disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a) (2012).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
 
In February 2003, the Veteran's claim for service connection was denied based on a finding that there was no nexus between his paroxysmal atrial fibrillation disability and his military service.  Specifically, the RO found that the condition (1) did not begin in military service, (2) was not caused or aggravated by military service, and (3) was not etiologically related to in-service herbicide exposure.  Thus, new and material evidence must be presented suggesting a nexus between his paroxysmal atrial fibrillation and his service, or some other basis for granting service connection.
 
The Veteran has submitted numerous treatment records reflecting a historical diagnosis of paroxysmal atrial fibrillation; such records are redundant, and not do not meet the standards of 38 C.F.R. § 3.156 to be considered new and material evidence.
 
During the development for the appeal to reopen the claim for service connection for paroxysmal atrial fibrillation, VA provided the Veteran with a PTSD examination.  The May 2006 PTSD examiner, although unclear on whether the Veteran had a diagnosed heart condition, opined that "IF claimant does have a diagnosable heart condition, THEN it is at least as likely as not that PTSD could aggravate the said heart condition."  (emphasis in the original)  This evidence is "new," in that it did not exist at the time of the February 2003 rating decision that denied service connection.  The PTSD examiner's opinion is also "material," in that, although it is not sufficient by itself to show that PTSD has aggravated his paroxysmal atrial fibrillation, it relates to the nexus question and in fact suggests that an aggravation nexus between the two disabilities may exist.  38 C.F.R. §§ 3.156, 3.310. 
 
Similarly, the Veteran submitted various medical articles suggesting a relationship between PTSD and heart disease, which also meet the criteria to be considered new and material evidence.  Id.  
 
The Board acknowledges that a different May 2006 VA examiner provided a negative nexus opinion concerning the relationship between paroxysmal atrial fibrillation and PTSD.  Additionally, a September 2012 VA opinion indicates that there was no evidence of aggravation of paroxysmal atrial fibrillation by PTSD.  Those opinions do not alter the fact that new and material evidence has been presented.  In determining such a claim, the Board may not assess the probative weight of new and material evidence in relation with or comparison to other evidence for reopening purposes.  See Justus, 3 Vet. App. at 513.
 
Therefore, having found that the Veteran has presented new and material evidence with respect to the previously-denied claim for service connection for paroxysmal atrial fibrillation, that claim must be reopened and considered on the merits.  38 C.F.R. § 3.156.  As addressed in the remand below, however, further development is warranted prior to adjudicating the claim for service connection.  
 
 
ORDER
 
The claim for entitlement to a rating in excess of 10 percent for tinnitus is dismissed.  
 
New and material evidence having been received, the claim of entitlement to service connection for paroxysmal atrial fibrillation is reopened.
 
 
REMAND
 
The reopened claim of entitlement to service connection for paroxysmal atrial fibrillation must be remanded to obtain private treatment records.  The Veteran testified at his January 2013 videoconference hearing that he was admitted to Methodist Hospital in 2012 for a heart disorder, and while the record is not perfectly clear, it appears that he was admitted due to paroxysmal atrial fibrillation.  VA's duty to assist requires that VA make efforts to obtain private treatment records relevant to the pending claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  

The Board acknowledges that the Veteran indicated at the January 2013 hearing that he would attempt to obtain these records on his own, but, for whatever reason, has yet to do so.  His willingness to seek these records on his own does not relieve VA of its duty to assist him in the development of the claim.  On remand, VA should contact the Veteran to obtain a signed release for his hospital treatment records, and, upon receipt of such a release, make at minimum two attempts to obtain the records.  38 U.S.C. § 5103A(b)(2)(B).
 
The Veteran was most recently provided a VA heart examination in September 2012, which resulted in a negative opinion concerning aggravation of paroxysmal atrial fibrillation.  If any records received pursuant to this remand show that the Veteran was hospitalized for paroxysmal atrial fibrillation in 2012 (or at any time during the course of his appeal), VA must obtain an addendum addressing this information.  Both the September 2012 and May 2006 heart examination reports included the findings that there had been no instances of paroxysmal atrial fibrillation since the 1980s, and based negative nexus opinions on that finding.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, to include Methodist Hospital, who have treated him for a heart disorder, to include paroxysmal atrial fibrillation.
 
After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  The RO/AMC must make at minimum two attempts to obtain the relevant records.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Review the records to determine if they include evidence of symptoms of paroxysmal atrial fibrillation at any time during the course of the appeal.  If there is evidence that the Veteran has been treated for paroxysmal atrial fibrillation at any time during the course of the appeal, obtain a medical opinion from the September 2012 examiner, or another qualified medical professional, addressing whether it is at least as likely as not that paroxysmal atrial fibrillation is caused or aggravated by his PTSD.
 
The medical professional who provides the requested opinion should review the claims file, this remand, and the Veteran's Virtual VA electronic file.  The ensuing report should indicate that he or she performed the requested review.  
 
The medical professional should address the following issues: 
 
(i) Is it at least as likely as not that paroxysmal atrial fibrillation disability was caused by or is aggravated (chronically worsened beyond the natural progression of the disease) by his service-connected PTSD?  
 
(ii) If the paroxysmal atrial fibrillation disability was not caused by, but is aggravated by, posttraumatic stress disorder, the examiner should identify the baseline level of severity of the paroxysmal atrial fibrillation disability prior to the onset of aggravation, and the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the paroxysmal atrial fibrillation disability is due to the natural progress of the disease process, the medical professional should identify the degree of increase in severity due to natural progression.
 
The medical professional providing the requested addendum must explain the rationale for any and all opinions expressed.  If the questions cannot be answered without resorting to speculation, then he or she should provide a detailed medical explanation as to why causation is unknowable.
 
If the medical professional determines that the addendum requested cannot be provided without a new examination, then the RO/AMC should arrange such an examination.
 
4.  The Veteran is to be notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this remand.  The RO/AMC must ensure that the examiner documented his or her consideration of Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  
 
6.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


